Citation Nr: 1337603	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the issue of PTSD was previously finally decided in a March 2009 decision.  However, a January 2013 Board decision vacated that decision, and recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, for further development, which was then remanded for further development.  All requested development having been completed, the claim now returns before the Board.

The Board notes that the Veteran has had hearings before each of the undersigned Veterans Law Judges.  The hearings were held in March 2009, March 2011, and November 2012.  Transcripts of these hearings have been associated with the claims folder.

In August 2013, the Veteran's representative submitted a medical statement in support of the Veteran's claim.  In November 2013, his representative waived RO consideration of this additional evidence.  


FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran has an acquired psychiatric disorder to include PTSD, major depressive disorder, or anxiety disorder, as a result of his active naval service.  



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.CA. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in January 2013 for further development, specifically to include the Veteran being informed of new law, and for a thorough VA examination to be conducted regarding the etiology of any diagnosed psychiatric disability.  This development was undertaken and his claim was readjudicated in a May 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2006, prior to the initial adjudication of these claims, as well as letters in July 2007, May 2009, June 2012, February 2013, April 2013, and the prior January 2013 Board Remand, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with multiple examinations during the course of this appeal for his various service connected disabilities, most recently in May 2013.  The Board observes that the May 2013 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints as well as lay statements provided by the Veteran and wife, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The Board, therefore, concludes that this examination report, combined with the remainder of the evidence of record, is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012) 

The Veteran testified at three personal hearings during the course of this appeal, over which all the undersigned presided.  Transcripts of the hearings are of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Considering all these hearings, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (i) medical evidence diagnosing PTSD, (ii) a link, established by medical evidence, between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the in-service stressor occurred. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2012).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 CF.R. § 3.303(b).  The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had certain chronic conditions, such as a psychosis, in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).   Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  However, the Veteran has not been diagnosed with a psychosis.  Rather, he has diagnoses of major depression and a generalized anxiety disorder adjustment disorder, which are not considered psychoses, and, therefore, are not subject to presumptive service connection.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In this regard, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In ascertaining the competency of lay evidence, the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Nevertheless, in certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398   (1995) (flatfeet). 

In contrast, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background

The Veteran and his representative contend that he has a current diagnosis of PTSD or another psychiatric disability related to stressful experiences he encountered while he was in service.  The record reflects that the Veteran served aboard the USS RANGER during the Vietnam Conflict.  He has asserted his psychiatric disabilities are related to the death of a fellow sailor (J.B.) who was drawn into a jet engine intake.  There is corroborating evidence that a sailor named J.B. died during the time that the Veteran was service on the USS RANGER.  Further, J.B. shared the same rank and military occupational specialty as the Veteran.  In light of the foregoing, the Board concludes that there is sufficient evidence to concede that the alleged event occurred as reported by the Veteran.  Thus, the issue before the Board is whether the Veteran has an acquired psychiatric disorder as result of his naval service to include this confirmed in-service incident.   

Reviewing the relevant evidence of record, the Veteran's service treatment records show no complaints of, or treatment for, any psychiatric disability.

A February 2002 VA treatment record notes that the Veteran was initially seen at the time requesting to "get registered with the VA for the future."  This record contains no complaints of, diagnosis of, or treatment for, any psychiatric disorder.  Rather, psychiatric examination included findings that the Veteran was alert and oriented with normal judgment, mood, and affect.  

A subsequent December 2006 letter from Dr. A.N., the Veteran's treating VA psychiatrist, indicates the Veteran experienced episodes of anxiety, frustration, depression and irritability.  While noting that the Veteran did not meet the criteria for PTSD, Dr. A.N. observed that his symptoms of depression and anxiety appeared to have a "correlation with his experiences in Vietnam."

A January 2007 report of VA examination for PTSD found the Veteran did not meet the criteria for PTSD, but rather, had a diagnoses of generalized anxiety disorder and major depressive disorder, which the examiner felt were not related to service.

On July 2007 depression screening, the Veteran was noted to test positive for some symptoms of PTSD; however, the Veteran was evaluated and found not to meet the criteria for PTSD.

A July 2007 letter from the Veteran's wife indicated that she felt the Veteran's personality had changed after he returned from the service, and seemed to be more anxious, and withdrew more.

A September 2007 report of VA treatment noted that the Veteran reported that he continues to experience problems with anxiety.  While the medications were helping him contain them, he still had a feeling of loss as the result of being connected with his experiences in Vietnam.  He reported that he had never had this problem prior to serving on an aircraft carrier.  His wife also reported that the Veteran had a previous history of similar symptoms; however, since his return from Vietnam, he had constantly suffered from anxiety symptomatology.  Upon examination, the Veteran was diagnosed with generalized anxiety disorder.

The Veteran received a VA psychiatric examination in September 2007.  The examiner noted there was no evidence for mental health treatment in service, but the Veteran at that time reported witnessing the death of a friend in service (which was later found to be incorrect).  The examiner noted that Dr. A.N. felt that the Veteran's symptoms of depression and anxiety were related to the Veteran's Vietnam service.  After examining the Veteran, including eliciting a reported history, and reviewing the Veteran's treatment records, the examiner concluded that the Veteran did not have any psychiatric disability related to service.  In support of this opinion, the examiner noted that the Veteran had not been seen for any mental health treatment while on active duty or for more than three decades after service.  He only began treatment in the past three to four years.  The examiner specifically noted that the fact that the Veteran reported during this examination witnessing the death of a fellow soldier, when other evidence showed he only heard about the death, caused him to call into veracity the symptom reporting of the Veteran.  The examiner indicated that he felt that the Veteran's major depressive disorder and generalized anxiety disorder were unrelated to the military and due to other factors that were post military related.

In a February 2008 letter, Dr. A.N. wrote that he had met the Veteran 4 times previously, and assessed the Veteran with generalized anxiety disorder, and major depressive disorder.  The Veteran had reported episodes of anxiety, frustration, depression, and irritability that were exacerbated due to current events in Iraq.  The Veteran also reported that, although he was not directly exposed to combat, he served on an aircraft carrier off the coast of Vietnam.  He stated that he was fraught with feelings of guilt and sadness due to the destruction taking place at that time.  The physician indicated that the Veteran does not meet the diagnostic criteria for PTSD, but his symptoms of depression and anxiety are to be noted as they appear to have a correlation with his experiences in Vietnam.

The Veteran received a VA psychiatric consult in February 2009.  At that time, the Veteran reported problems dealing with the suicide of a friend who also served in the war.  Evaluation revealed a major depressive disorder.

A June 2009 PTSD clinic note diagnosed the Veteran with major depressive disorder, but did not relate this diagnosis to service.  A September 2009 VA record also noted a diagnosis of major depressive disorder, but did not relate it to service.

The Veteran received a comprehensive VA psychiatric examination in May 2013, the details of which are in the Veteran's claims file.  After a thorough examination of the Veteran, a thorough review of the claims file, and a discussion with the Veteran regarding his reported history, the examiner found that the Veteran did not have a diagnosis of PTSD.  Specifically, the examiner noted that the Veteran's reported stressful event of hearing about a fellow service member being killed while working a similar job to the Veteran; however, the Veteran did not actually see or experience this event, was very remote, and when the Veteran was questioned about it, his stressor was not one of fear, horror, or helplessness, nor did the Veteran himself experience an actual threatened death or serious threat to himself.  Therefore, the examiner found that this was not sufficient to constitute a stressor for PTSD diagnosis purposes.  The examiner did note that the Veteran had experienced the suicide of a close friend post service, and the examiner felt that this experience was sufficient to constitute a stressor for PTSD purposes; however, the examiner noted that the Veteran did not exhibit any PTSD symptoms related to this, or any other, stressor.  

The examiner did find the Veteran to have diagnoses of both major depressive disorder, severe, and generalized anxiety disorder, however, he indicated that in his opinion, these psychiatric disabilities were not related to service.  

A letter dated July 2013 was received from a private physician.  It indicates that the physician had reviewed the Veteran's available medical records for the past 40 years, and had discussed with the Veteran his own record of these events.  He indicated that it was his opinion that the Veteran's depression was related to his PTSD, as a result of the events that happened on the ship where he was deployed.  In support of this opinion, the examiner stated that this was obviously stressful work, and an active combat situation where a close acquaintance died during the same tour of duty, doing the same job that the Veteran was doing.  The examiner stated that it took the Veteran years to deal with this as he was ashamed of his service in Vietnam and tried to hide it.  He also, at that time, felt it showed a sign of weakness to have a mental problem.  This had delayed his search for help with this, but the examiner found that the Veteran was certainly very depressed at that time.  From him and his wife's descriptions, the examiner further opined that the Veteran's depression does relate back to as far as when he returned from the war.




Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.  In this regard, the Veteran does not have medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) and the preponderance of the medical evidence of record links his major depressive disorder and generalized anxiety disorder to post service events rather than the Veteran's active naval service.  

As shown above, there is conflicting evidence as to whether the Veteran's current acquired psychiatric disorder is etiologically related to his military service, in particular the death of J.B.  In various statements, Dr. A.N., a VA psychiatrist, noted that, while the Veteran did not meet the diagnostic criteria for PTSD, his symptoms of depression and anxiety appear to have a correlation with his experiences in Vietnam.  These opinions are inadequate as Dr. A.N. did not provide a rationale for his conclusion or mention which experiences in Vietnam were the bases of the conclusion.  

In contrast, a VA psychologist, Dr. J.M., opined in September 2007 that the Veteran's diagnosed major depressive disorder and generalized anxiety disorder were not related to his military service.  However, this opinion is also inadequate as it does not appear to have considered lay statements made by the Veteran and his wife reporting psychiatric symptoms such as anxiety and social withdrawal shortly after his return from Vietnam.  

Because of the inadequacies in the opinions proffered by Dr. A.N. and Dr. J.M.'s September 2007 examination report, the Board remanded the case to obtain an adequate opinion that considered the various lay statements provided by the Veteran and his wife as well as a review of the medical record and examination of the Veteran.  The May 2013 VA examiner provided the requested opinion.  

In support of these opinions, Dr. J.M. again provided an opinion against the Veteran's claim.  This time, Dr. J.M. provided a very thorough rationale for his opinion.  He observed that the Veteran had a very hard time articulating symptoms that correspond to his PTSD stressor information.  It was noted that the Veteran was very upset about losing a friend to suicide after his separation from service.  Dr. J.M. observed that Dr. A.N. had discussed this postservice incident in his report of the Veteran's guilt in 2006.  Dr. J.M. pointed out that Dr. A.N. did not diagnose PTSD in 2006 or 2007; rather, he diagnosed major depression and generalized anxiety disorder in 2006 and 2007.   

In addressing Dr. A.N. statements alluding to a correlation between service and a current psychiatric disorder, Dr. J.M. noted that there was insufficient evidence to indicate that the depression was caused by service.  Dr. J.M. observed that the word "correlated" is a nebulous, nondirectional, noncausative statistical term.  Dr. J.M. observed that the presence of a correlation (which accordingly to Dr. J.M. there is actually no statistical evidence of such a correlation) does not mean there is "causation."  Dr. J.M. further indicated that in his review of the claims file, there is no diagnosis of PTSD at any time and that, on testing, the Veteran was able to recall 0 of 17 symptoms of PTSD.  While the Veteran's wife had information to provide, and she was felt to be genuine, the symptoms she reported related to major depressive disorder and generalized anxiety disorder.  Dr. J.M. felt the 2008 opinion from Dr. A.N. was speculative and there was insufficient evidence in service, just post service, and then over the decades to establish a nexus to the diagnosis of major depressive disorder and generalized anxiety disorder established in the 2000s.  

Dr. J.M. indicated that he had read the Veteran's wife's statement in the record, who he noted was a lay person without medical expertise.  She reported that the Veteran seemed depressed on anxious in the 1970s following service and turned to drugs and alcohol.  Dr. J.M. also noted the multiple statements of record from the Veteran and opined that the fact that the Veteran changed post service does not support a level of intervention post service to establish a nexus.  The Veteran did not seek mental disorder treatment for decades, in spite of his lay reporting that of the symptoms he says he had post service.  Dr. J.M. observed there is a lack of objective evidence such as inpatient hospitalization, psychotherapy, or psychiatric medication management that would have occurred shortly after his discharge.  Dr. J.M. noted that the Veteran did not seek out mental disorder intervention until over three decades after his discharge from the service.  Dr. J.M opined that, in spite of the lay evidence from the Veteran and his wife, this evidence indicates that the Veteran's current major depressive disorder and generalized anxiety disorder are not related to service.  

Dr. J.M. also noted that it appeared that the Veteran had now discontinued his care with the VA.  However, it was observed that a November 2012 record indicates that the Veteran had called to request a diagnosis of PTSD be placed in his records so he could receive compensation benefits.  The medical professional in that note stated that the Veteran had not indicated to her having any PTSD symptoms, nor had he identified a trauma related to the military.

In light of the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran presently has, or has had at anytime during the course of this appeal, a diagnosis of PTSD.  While the Veteran has at times been found to have some symptoms related to PTSD, the vast majority of the medical records to include the most recent examination in May 2013 confirm that his current psychiatric disabilities consist of a major depressive disorder and generalized anxiety disorder.  As the Veteran does not have PTSD, service connection for PTSD must be denied.  

As to other psychiatric diagnoses, the evidence does show that the Veteran has been diagnosed with both depression and generalized anxiety disorder, however, the Board finds that the preponderance of the evidence of record indicates that these disabilities are not related to service.  Dr. A.N. has, at times correlated the Veteran's generalized anxiety disorder and major depressive disorder to service.  However, as noted by the May 2013 examiner, correlation does not necessarily mean causation.  On the contrary, the weight of the medical evidence of record links these disabilities to post service issues, such as the suicide of a friend of the Veteran's, rather than in service causes, to include his credible reported stressor of hearing about another person being killed by a jet engine.  

The Board has considered the statement dated July 2013 from a private physician, Dr. D.J., who stated that in his opinion the Veteran's depression was related to a diagnosis of PTSD.  While this opinion has been considered, the Board notes that it appears it was based in large part on a reported history by the Veteran.  The Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion. Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.   In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  

In the present case, the Board observes that the July 2013 medical opinion appears to have been based on an inaccurate and incomplete medical history which is not consistent with the evidence of record.  Specifically, the Veteran apparently reported that he was in an "active combat situation" in service, which is not supported by the evidence of record.  Further, the examiner failed to account for other relevant evidence of record in offering this opinion, such as the suicide of a close friend of the Veteran's in 2009, subsequent to service.  As such, the Board finds this opinion is of diminished value, and does not outweigh the other evidence of record which indicates that the Veteran does not have PTSD or any other psychiatric diagnosis related to service.

The medical evidence of record shows that the Veteran did not attempt to obtain treatment until over 30 years after his separation from service, around the time of his father's illness and death.  Thus, considering the above cited evidence, and all medical evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran's current psychiatric diagnosis of generalized anxiety disorder and depression are not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.


______________________			                  _______________________
        DAVID L. WIGHT			                      MICHAEL A. HERMAN
       Veterans Law Judge					 Veterans Law Judge
 Board of Veterans' Appeals                                        Board of Veterans' Appeals


_______________________________
C. TRUEBA
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


